Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 September 29, 2008 J.P. Morgan Securities Inc. 383 Madison Avenue New York, NY 10179 Attention: John Purcell, Managing Director Ladies and Gentlemen: This letter confirms the arrangements under which J.P. Morgan Securities Inc. ( JPMorgan ) is engaged by Weil, Gotshal & Manges LLP ( WGM ) to assist WGM in its representation of Syncora Guarantee Inc. and its subsidiaries and affiliates (collectively,  Syncora ), in identifying and analyzing potential strategic alternatives with respect to Syncoras portfolio of credit default swap and financial guarantee contracts (collectively, the  Contracts ) identified in Appendix 1a, Appendix 1b and Appendix 1c, respectively (together, the  Portfolio ), including one or more Transactions (as defined below). In connection with the work to be performed by WGM, JPMorgan agrees to act at WGMs direction in connection with the above project. For purposes hereof, the term  Transaction  shall mean, directly or indirectly, any commutation, termination, amendment or restructuring of exposures pursuant to the provisions of section 6.12 of the Master Commutation, Release and Restructuring Agreement (the  MTA ) with respect to existing Contracts listed in Appendix 1a or Appendix 1b with the counterparties identified in Appendix 2 (each a  Counterparty  and collectively,  Counterparties ), and/or any similar transaction. Section 1. Financial Advisory Services. During the term of this engagement, JPMorgan will: (a) perform financial analyses to assist WGM in its advisement of Syncora with regard to assessing the indicative fair market and intrinsic values (when applicable) of the Portfolio considered individually by Contract (other than any such Contract for which sufficient information is not available to JPMorgan to enable it to perform financial analyses on a reasonable basis); provided that it is understood and agreed that in performing such analyses, JPMorgan will take into account, among other things, the credit and market risk aspects of the Weil, Gotshal & Manges LLP September 29, 2008 Page 2 Portfolio, will utilize valuation methodology and financial modeling which JPMorgan deems appropriate based on its professional judgment and experience in similar circumstances and if requested, JPMorgan will make itself available to WGM and/or Syncora to describe such aspects, methodology and modeling in reasonable detail; (b) assist WGM in its advisement of Syncora with regard to developing a strategy and process for assessing potential alternatives and third-party proposals related to any Transaction, as well as provide Syncora with access to, among others, economists and traders; and (c) assist WGM in its advisement of Syncora with regard to negotiating in principle the financial terms of one or more Transactions; provided that nothing in this agreement shall obligate JPMorgan or its affiliates (collectively,  Morgan ) to act as principal or agent in any such Transaction or to bid for or make a market in the Portfolio, any Contract or any underlying assets and it is agreed that in the event JPMorgan agrees to act as agent or principal in effecting any Transaction, the terms of such role shall be as set forth in a separate written agreement, including additional compensation to be agreed by the parties thereto. For avoidance of doubt, it is understood and agreed that (i) JPMorgans scope of service hereunder shall not include the documentation, structuring or closing of any particular Transaction or the rendering of any opinion as to the fairness of the terms of any Transaction; and (ii) any valuation analyses provided by JPMorgan pursuant to the services described herein shall not be deemed a representation or assurance that any party would be prepared to acquire the Portfolio or any Contract or underlying assets which are the subject of such analysis at a price equal to the value reflected in such analysis, nor shall such analysis be deemed an offer by Morgan to acquire the Portfolio or such Contracts or assets at a price equal to the value reflected in such analysis or at any other price. Syncora, WGM and JPMorgan agree that the Standard Terms and Conditions attached hereto form an integral part of this agreement and are hereby incorporated herein by reference in their entirety. Section 2. Compensation. Fees for the foregoing services shall be payable to JPMorgan by Syncora as follows: (a) a non-refundable fee of US$7,000,000 payable upon JPMorgans delivery of its analyses and recommendations related to valuation and alternatives for the Contracts listed in Appendix 1a; and (b) a non-refundable fee of US$3,000,000, contingent upon (i) JPMorgans delivery by October 8, 2008 of its analyses and recommendations related to valuation and alternatives for the Contracts listed in
